Citation Nr: 1036190	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU) prior to August 26, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted entitlement to a 
TDIU rating and assigned an effective date of August 26, 2004.  
The Veteran would like an earlier effective date.

In June 2009, the Board found the Veteran was not entitled to an 
effective date earlier than August 26, 2004 for TDIU under 
regular schedular standards and remanded the issue of 
extraschedular consideration for TDIU earlier than August 26, 
2004, to the Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration.  

In June 2006, the Veteran raised a claim of entitlement to 
an effective date earlier than December 7, 1992, for 
service connection for posttraumatic stress disorder 
(PTSD.)  The Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Effective August 26, 2004, the Veteran's service-connected 
PTSD rendered him unable to secure or follow a substantially 
gainful occupation.

2.  On March 13, 2004, it was factually ascertainable that the 
Veteran was unemployable by reason of his service-connected 
disability but had failed to meet the percentage standards for 
schedular TDIU.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 26, 2004 for 
the grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A. Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the "fourth element" notice.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).   In this case, a pre-decisional VCAA notice letter was 
sent to the Veteran in August 2004.  It complied with the 
requirements discussed above.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Board has construed this Court decision to apply to 
increased evaluation claims as well.  In this case, a May 2006 
letter addressed the disability rating and effective date 
elements of his claim. 

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met with respect to the issue on appeal.  All available 
service treatment records (STRs) have been obtained and 
associated with the Veteran's claims folder.  Further, all 
relevant treatment records adequately identified by the Veteran 
have been procured and associated with his claims folder.  This 
case was remanded in June 2009 so that entitlement to an 
extraschedular evaluation for TDIU could be considered in the 
first instance.  This was accomplished in October 2009.  Thus, 
the Board is satisfied that there was substantial compliance with 
its remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his claim for entitlement to an earlier effective 
date for the grant of a TDIU.  Under the circumstances of this 
case, additional efforts to assist the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (holding that strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case and that such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  

II. Entitlement to an earlier effective date for TDIU

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  A TDIU 
claim is a claim for increased compensation, and the effective 
date rules for increased compensation therefore apply to a TDIU 
claim.  Hurd v. West, 13 Vet. App. 449 (2000).  A claim is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is 
"[a]ny communication or action indicating intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a) (2009).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims- formal and informal - for benefits and is 
required to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o) (2).  Under those circumstances, the effective date of 
the award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The question of when an increase in 
disability is factually ascertainable is based on the evidence in 
the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992).

A TDIU rating is warranted when the schedular rating is less than 
total, where it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16(a) (2009).

It is the established policy of VA, that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2009).  A finding of total 
disability is appropriate when there is present any impairment of 
mind or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340(a)(1), 4.15 (2009).  A Veteran may be considered 
as unemployable upon termination of employment which was provided 
on account of disability, or in which special consideration was 
given on account of the same, when it is satisfactorily shown 
that he is unable to secure further employment.  38 C.F.R. § 4.18 
(2009).

The Veteran filed a claim for TDIU on August 26, 2004.  At that 
time, he was service-connected for posttraumatic stress disorder 
(PTSD) with a 50 percent disability rating.  By a September 2004 
rating decision, the RO increased the Veteran's PTSD disability 
rating from 50 to 70 percent, effective August 26, 2004, and 
granted his claim for a TDIU rating, also effective August 26, 
2004.  That date was assigned because it was the earliest date 
the Veteran met the schedular criteria for a TDIU, when his PTSD 
rating was increased to 70 percent.  In this case, prior to 
August 26, 2004, the Veteran did not meet the percentage criteria 
of 38 C.F.R. 
§ 4.16(a).  Therefore, an extraschedular evaluation must be 
considered in order to decide the Veteran's claim for an earlier 
effective date for the grant of TDIU.  

Prior to August 26, 2004, the minimum percentage requirements for 
the assignment of a TDIU set forth in 38 C.F.R. § 4.16(a) were 
not met and the Board finds that assignment of a schedular TDIU 
rating was not warranted.  Nevertheless, the Board finds that 
there is evidence to support a finding that the Veteran met the 
requirements for a TDIU rating on an extra-schedular basis as the 
evidence shows that his service-connected disability, when 
considered in light of his education and occupational experience, 
rendered him incapable of obtaining or retaining substantially 
gainful employment.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 
Vet. App. 1 (2001).

The Board is not permitted to consider entitlement to an 
extraschedular evaluation in the first instance.  The claim first 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service.  38 C.F.R. 
§ 4.16(b).  In compliance with the Board's remand order, the 
Veteran's claims file was forwarded to the Director of the 
Compensation and Pension Service for consideration of an extra-
schedular evaluation of TDIU prior to August 26, 2004.  In 
October 2009 the Director found that the Veteran was not entitled 
to an extra-schedular TDIU evaluation prior to August 26, 2004.  
The claims file was then returned to the Board for appellate 
review.  As it has already been referred to the Director of the 
Compensation and Pension Service, the Board may now consider an 
extraschedular evaluation.  The evidence of record for the year 
prior to August 26, 2004 includes two VA psychiatric examinations 
that support an extraschedular evaluation for TDIU.  

At a March 14, 2004 VA psychiatric examination, the Veteran 
reported having intrusive thoughts every few weeks of the 
traumatic events that he witnessed while in Vietnam.  He had 
nightmares and flashbacks two to three times per week and panic 
attacks two to three times per day.  He had trouble controlling 
his anger and concentrating.  He spent his days at the local Vet 
Center receiving therapy and trying to "stay away from sleep."  
He last worked in 1974 for a cosmetics line, helping dispatch 
products.  He had worked there for eight years, but then 
experienced problems when he started forgetting many things.  
After physical examination of the Veteran and a review of the 
claims file, the examiner determined that Veteran's history of 
symptoms were consistent with PTSD.  His social dysfunction was 
determined to be moderate in severity and more likely than not 
due to his PTSD.  His occupational functioning was determined to 
be severe and more likely than not due to his PTSD.  He was found 
to not be currently employable.

At a September 2004 VA psychiatric examination, the Veteran 
reported that he had been unable to work since 1978 due to his 
PTSD symptoms, which included intrusive thoughts, nightmares, 
psychological and physical distress at cues, places, and 
activities that recalled his wartime experience, and difficulties 
with hypervigilence and avoidance of others.  After physical 
examination of the Veteran and a review of the claims file, the 
examiner determined that the Veteran had long-standing severe 
PTSD.  He was assessed to suffer from moderate to severe social 
and occupational dysfunction from PTSD.  His symptoms prevented 
him from venturing into less than familiar environments.  The 
severity and intensity of his symptoms precluded him from being 
able to participate in the dynamics of an employment situation.  
He was therefore found to not be employable, and had not been 
employable since 1978.

Following a complete review of the claims file, in particular 
upon review of the treating VA physicians' assessment of the 
Veteran's symptoms in October and November 1999 when he was 
discharged from the PTSD and SRP (social rehabilitation program) 
which stands in contrast to the evaluation of the Veteran found 
in the March 14, 2004 PTSD examination, the Board finds that the 
evidence demonstrates a factually ascertainable increase in his 
service-connected PTSD disability within one year of his claim 
for increase, filed August 26, 2004.  As discussed above, the 
Veteran was afforded a March 14, 2004 PTSD examination in which 
the examiner found his symptoms had increased in severity and 
that he was not currently employable.  Accordingly, an effective 
date of March 14, 2004 for a grant of TDIU is granted on an 
extraschedular basis under the provisions of 38 U.S.C.A. § 5110.  
See also 38 C.F.R. § 3.400.  March 14, 2004 is the earliest date 
which showed it was factually ascertainable that the Veteran's 
service-connected PTSD precluded gainful employment.  





ORDER

An effective date of March 13, 2004, is established for an extra-
schedular evaluation for a TDIU.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


